NO. 07-01-0188-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 8, 2001



______________________________





IN RE: FUTURE BEEF DEVELOPMENT, L.P., FUTURE BEEF

MANAGEMENT, INC., FUTURE BEEF OPERATIONS, LLC, FUTURE BEEF

OPERATIONS HOLDINGS, LLC; H. RUSSELL CROSS, 

MAX D. GARRISON AND DALE GARCIA



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

On May 7, 2001, the parties to this case filed a Joint Motion for Dismissal indicating that the relators wish to not prosecute the Petition for Writ of Mandamus and that the real parties in interest wish to no longer prosecute their Motion for Sanctions.

Without passing on the merits of the case, the parties’ Joint Motion for Dismissal  is granted and the Petition for Writ of Mandamus and the Motion for Sanctions are hereby dismissed.  Tex. R. App. P. 42.1(a)(1).  All costs are assessed to the parties incurring the 



same.  Having dismissed the Petition and Motion at the parties’ request,  no motion for rehearing will be entertained and our mandate will issue forthwith.  



Phil Johnson

    Justice







Do not publish